UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

NEAL E. HAVLIK : CIVIL ACTION NO. 2:18-cv-0692
REG. #24985-009
VERSUS : JUDGE SUMMERHAYS
UNITED STA'I`ES OF AMERICA : MAGISTRATE JUDGE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doe. 41} ofthe Magistrate Judge
previously filed herein and afler an independent review of the reeord, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

lT IS ORI)EREI) that the Motion for Temporary Restraining Order and Motion for

Preliminary Injunotion [doe. 21] be DENIED.

 

THUS DONE AND sIGan) in chambers rhisz day ar g:\ .S§~\ il ,

,»"*"“M` "`

l,,\,¢

2019.

      

 

ROBERT R. SWMEMAYS
UNITE]) STATES DISTRIC'I` JUDGE

“'»(.~., ry

 

 

